IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-25,679-15




IN RE ARTHUR DAVID LOWE, Relator




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 283709 IN THE 228TH DISTRICT COURT
FROM HARRIS COUNTY




            Per curiam.

O R D E R


            Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that he filed a Motion to Obtain Writ of Second Time
in the 228th District Court of Harris County, but the District Clerk refused to accept the motion for
filing.
            In these circumstances, additional facts are needed.  Respondent, the District Clerk of Harris
County, is ordered to file a response regarding whether Relator has attempted to file a Motion to
Obtain Writ of Second Time, and if so, whether the motion was accepted for filing or the reason or
reasons the motion was not accepted for filing. Respondent may also provide any additional
information that is relevant to this matter. Such response shall also be served upon Relator. This
application for leave to file a writ of mandamus shall be held in abeyance until Respondent has
submitted a response. Such response shall be submitted within 30 days of the date of this order.


Filed: June 25, 2014
Do not publish